ORDER
Considering the Motion for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the Recommendation of the Hearing Committee:
IT IS HEREBY ORDERED that respondent, Robert E. Patrick, be immediately suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19B, pending further order of this court.
IT IS FURTHER ORDERED that respondent comply with all conditions set forth in the recommendation of the hearing committee dated March 4, 1999. The Office of Disciplinary Counsel is ordered to take appropriate steps to effectuate these conditions.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana
TRAYLOR, J. not on panel. Rule IV, Part II, § 3.